CaS€ 1-19-40391-0€0 DOC 16 Filed 02/21/19 Entered 02/21/19 14217:06

Elliot S. Schlissel, Esq. Return Date:
Schlissel DeCorpo, LLP

479 l\/lerrick Road

Lynbrook, NY 11563

 

 

Tel.: 516-561-6645 Chapter 13
UNITED STATES BANKRUPTCY COURT Case No.:1-19-40391-cec
EASTERN DlSTRlCT OF NEW YORK

X ORDER TO SHOW CAUSE
in Re:

ALFRED VlTTORlO, JR.
Debtor(s)
X

Upon the annexed application of l\/iovant, Schlissel DeCorpo LLP, seeking entry
of an Order to hear the l\/lotion to Extend Automatic Stay on a Short Notice, it is

ORDERED that Schlissel DeCorpo show cause at o’clock ___on the
on the date of or as soon thereafter as l\/lovant may be heard before the
Honorable Carla E. Craig, Bankruptcy Judge in Courtroom at United States
Bankruptcy Court located at 271-0 Cadman Plaza East, Brooklyn, NY 11201, Why this
Court should not enter an Order to hear l\/lotion to Extend Automatic Stay on a Short
Notice.

 

ORDERED that service of this Order to ShoW Cause together With the
application be served on or before the end of the business day on
upon Gross Polowy LLC, upon the Trustee at 2950 Express Drive South Suite 109,
lslandia, NY 11749 and United States Trustee.

ORDERED that objections, if any, to the relief requested shall be made in
Writing, shall set forth With particularity, the grounds for such objection and shall be filed
With the clerk of the court along With an extra copy marked “Chambers Copy”, Trustee,
United States Trustee and the l\/lovant on or before ; and it is further

ORDERED that the hearing scheduled herein may be adjourned by the Court,

from time to time, Without further notice other than announcement of the adjourned
hearing date in open court

Dated:

 

United States Bankruptcy Judge

CaS€ 1-19-40391-0€0 DOC 16 Filed 02/21/19 Entered 02/21/19 14217:06

Elliot S. Schlissel, Esq.
Schlissel DeCorpo, LLP

 

479 l\/lerrick Road Chapter 13
Lynbrook, NY 11563
Te|.: 516-561~6645 Case No.:1-19-40391-cec
UNlTED STATES BANKRUPTCY COURT APPLlCATlON FOR AN
EASTERN DlSTRlCT OF NEW YORK ORDER EXTEND|NG

X AUTOMAT|C STAY
ln Re: ON A SHORT NOTlCE

ALFRED VlTTORlO, JR.,

Debtor(s)
X

 

TO: THE HONORABLE CARLA E. CRA|G
UNlTED STATES BANKRUPTCY JUDGE

ELLlOT S. SCHLlSSEL, ESQ., an attorney duly licensed to practice law before
the Courts of the State of NeW York, affirms upon information and belief, under penalty
of perjury, the following:

1. l am the managing partner at Schlissel DeCorpo LLP the attorneys of
record for the Debtor, ALFRED V|TTORlO, JR., in the above-entitled action.

2. This Court has jurisdiction over this matter pursuant to 28 U.S.C.

§§1334 and 157.

3. This Application is being brought by Order to Show Cause due to the fact
that Automatic Stay expires on Saturday, February 23, 2019. Unbeknownst to the
affirmant the Debtor had filed a previous Chapter 13 Bankruptcy Petition.

4. l submit this Application for an Order allowing the hearing of the

Application to Extend the Automatic Stay on a Short Notice, and state as folloWs:

CaS€ 1-19-40391-0€0 DOC 16 Filed 02/21/19 Entered 02/21/19 14217:06

5. The Debtor filed a Bankruptcy Petition pursuant to a Chapter 13 of the US
Bankruptcy Code on January 23, 2019.

6. l\/iy firm Was retained to represent the above-referenced Debtor in the
Chapter 13 Bankruptcy proceeding

7. Notice of Appearance Was filed by my office on February 19, 2019.

8. l\/ly office appeared at a 341 l\/leeting on the Debtor’s behalf today,
February 20, 2019, at 10:00 am. The 341 l\/leeting Was adjourned to l\/larch 20, 2019 at
10:00 am.

9. l\/ly office is in the process of preparing the balance of the documents
required, and Will be filing the outstanding documentation required to complete the
bankruptcy petition, shortly.

WHEREFORE, the Debtor respectfully requests that this Court (i) grants the
order to hear the application to extend the automatic stay on a short notice; and (ii)
grants such other and further relief as this Court deems just and proper.

Dated: Lynbrook, NeW York

February 21, 2019
SCHL|SSEL DeCORPO

fx

‘/BY; Elliot s. schiissei, Esq.
Attorney for Debtor
479 Merrick Road
Lynbrook, NY 11563
(516) 561-6645

CaS€ 1-19-40391-CeC DOC 16 Filed 02/21/19

UNlTED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
X

 

|n Re;
ALFRED VITTORIO, JR.,

Debtor(s)
X

 

STATE OF NEW YORK )
) ss.:
COUNTY OF NASSAU )

Entered 02/21/19 14217:06

Chapter 13

Case No.: 1-19-40391-cec

AFF|DAV|T OF SERVlCE

ANGELA A. YADGAROFF being duly sworn, say: | am not a party to the action,
am over 18 years of age and reside in Nassau County, New York.

On February 21, 2019, i served the within:

ORDER TO SHOW CAUSE

APPL|CATIGN FOR AN ORDER TO EXTEND AUTOIV|ATIC STAY ON A

SHORT NOTlCE

by depositing a true copy thereof enclosed in a post-paid wrapper, in an official
depository under the exclusive care and custody of the U.S. Postal Service within New
York State, addressed to each of the following persons at the last known address set

forth after each name:

Nationstar l\/lortgage LLC
PO BOX 619096
Dallas TX 75261

Gross Polowy LLC
775 Wehrle Drive, Suite 100
Williamsvil|e, NY 11235~4335

l\/lichael J. l\/lacco,

Standing Chapter 13 Trustee
2950 Express Drive South
Suite 109

lslandia, NY11749~1412

 
    

 

  

:A/iy//i:§§LYA. YAoeARoFF

S orn befor
15* d y ri= /
~ f [/f/\k/ ' MicHAEL J. ciARAviNo
, / m 47 ‘ Notary l;’qublg:é§t§é§g&béew York
Notzf‘ Pub'ii .f,°~. C t _ !
ry el V m‘?,::::.§:§;,§?:+:x;trrzfzozz/

CaS€ 1-19-40391-CGC DOC 16 Filed 02/21/19 Entered 02/21/19 14217:06

Case No.: 1~19-40391~CGC
UNlTED STATES BANKRUPTCY COURT
EASTERN DlSTRlCT OF NEW YORK

 

ln Re:

ALFRED VlTTORlO,
Debtor(s).

 

ORDER TO SHOW CAUSE
APPL|CATIGN FOR AN ORDER TO EXTEND
AUTOMAT|C STAY ON A SHORT NOTlCE

 

SCl-lLlSSEL DeCORPO LLP
Attorney for Debtor
Office and Post Office Address
479 l\/lerrick Road
Lynbrook, NY 11563
Tel.: 516-561~6645

 

To:

Attorney(s) for

 

Service of a copy of the within is hereby admitted
Dated:
Attorney for

 

 

Sir: - Please Take Notice

NOTlCE OF ENTRY that the within is a (certified) true copy of a
duly entered in the office of the clerk of the within named court on ,.

NOTlCE OF SETTl_El\/lENT that an Order of which the within is a true copy will be presented for
settlement to the HON., one of the judges of the within named Court at on the day of, 20_at
l\/l.

Dated:
Yours, etc.
ELL|OT S. SCHLISSEL
Attorney for Debtors/Petitioner
SCHLlSSEL DeCORPO LLP
Office and Post Office Address
479 l\/lerrick Road
Lynbrook, NY 11563
Tel.: 516-561-6645
TO:
Attorney(s) for

